DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the amendment filed on 01/27/22.  As directed by the amendment: claims 1 and 10-12 have been amended; no claims have been cancelled; and claims 13-16 have been added.  Thus, claims 1-16 are presently pending or under consideration n this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nukaga et al. (US 2012/0308765) in view of Yamazaki et al. (US 2002/0070382)
With regard to claim 1, Nukaga teaches a method of processing an inorganic material 
Substrate (10), the method including: a first step of forming a plurality of altered portions inside an inorganic material substrate (10) transparent to a laser (L) by means of radiation of the laser to the inorganic material substrate (10)(FIG. 1, para. [0150]: plurality periodic nanostructures); and a third step of performing an etching process (structure-modified portion 11 is selectively etched to form the nanostructure 13 formed of the nano-hole 12, para. [0043]) on the inorganic material substrate (10).
	Nukaga does not teach a second step of covering at least one surface of the inorganic material substrate having the altered portions formed therein with a mask, the mask exposes some of the plurality of altered portions through an opening portion of the mask and overlaps remaining portions of the plurality of altered portions, and removing the mask; however, Bouvier teaches using a mask 146 to allow for non-overlapped portions o the mask 146 to be etched (para. [0356]).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Nukaga reference, to include a second step of covering at least one surface of the inorganic material substrate having the altered portions formed therein with a mask, the mask exposes some of the plurality of altered portions through an opening portion of the mask and overlaps remaining portions of the plurality of altered portions, and removing the mask, as suggested and taught by Bouvier, for the purpose of providing a protective mechanism for areas which are to not be etched (para. [0356]).   
With regard to claim 2, Nukaga teaches the inorganic material substrate is made of an amorphous solid or a hybrid of an amorphous material and a crystalline material (para. [0052]-[0053]).
With regard to claim 3, Nukaga teaches the the inorganic material substrate is made of glass (para. [0052]-[0053]).
With regard to claim 4, Nukaga teaches the laser used in the first step is a Yb:YAG picosecond laser (para. [0020]; alternatively Bouvier: para. [0215]).
With regard to claim 5, Yamazaki teaches the a wavelength conversion element is disposed on an optical path of the laser in the first step, and a wavelength of the laser is converted to a visible light region by the wavelength conversion element (para. [0215]: “a pulse-oscillation type or continuous light emission type excimer laser, a YAG laser and a YVO 4 laser can be used. When using these lasers, laser light emitted from a laser oscillator may be condensed into a line shape by an optical system and allowed to radiate to a semiconductor film. Crystallization conditions are appropriately selected by the operator. However, when using an excimer laser, a pulse oscillation frequency is set to be 30 Hz, and a laser energy density is set to be 100 to 400 mJ/cm2 (typically 200 to 300 mJ/cm2). In the case of using a pulse oscillation YAG laser, the second harmonic thereof may be used, a pulse oscillation frequency may be set to be 1 to 10 kHz, and a laser energy density may be set to be 300 to 600 mJ/cm2 (typically, 350 to 500 mJ/cm2). Laser light condensed in a line shape with a width of 100 to 1000 μm (e.g., 400 μm) may be radiated over the entire surface of a substrate, and a line-shaped laser light overlap ratio at this time may be set to be 80 to 98%.”).
With regard to claim 6, Yamazaki teaches the in the second step, position alignment of the mask is performed with reference to positions of the altered portions (para. [0356]).
With regard to claim 7, Yamazaki teaches the an alignment mark is formed on the inorganic material substrate using the laser in the first step, and the position alignment of the mask is performed with reference to the alignment mark in the second step (para. [0356]).
With regard to claim 8, Nukaga teaches the a hole is formed in the inorganic material substrate by removing the altered portions in the third step (“forming a nanostructure formed of a nano-hole by selectively etching the structure-modified portion (second process).”, para. [0020]-[0029]).
With regard to claim 9, Nukaga teaches the inorganic material substrate is segmented into individual pieces by removing the altered portions in the third step (FIG. 1, para. [0150]: plurality periodic nanostructures).
With regard to claim 10, Nukaga teaches a device comprising the inorganic material substrate in which a hole is formed by the method according to claim 8 (FIG. 1).
With regard to claim 11, Nukaga teaches a device comprising the inorganic material substrate which is segmented into the individual pieces by the method according to claim 9 (FIG. 1, para. [0150]: plurality periodic nanostructures).
With regard to claim 12, Nukaga teaches a method of manufacturing a device using the inorganic material substrate processed by the method according to claim 1 (FIG. 1).

Response to Arguments
Applicant's arguments filed 01/27/22 have been fully considered but they are not persuasive.  With regard to the first assertion in Applicant’s arguments of 01/27/22 at pg. 7 regarding mask 146 of Yamazaki, the Examiner respectfully maintains their position that the mask of Yamazaki would overlap some of the portions of the modified surface, and as such, could be combined  with the primary prior art citation as claimed (and as detailed in the prior art rejection).   Similarly, with regard to the second assertion in Applicant’s arguments of 01/27/22 at pg. 7, the Examiner similarly maintains their position regarding the combined teachings of the prior art.   As indicated in section 7 of this office action, the Examiner respectfully requests an Examiner Interview with Applicant’s representative to further discuss the prior art rejections.   

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview in the interest of compact prosecution.   
	
	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761


/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761